Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in US20110234118 in view of Sakai in US20100213820 and Reiji in JP2014-197635.

Regarding Claim 1:  Kim teaches a method for producing a composite phosphor comprising a beta sialon fluorescent material (Si6-zAlzN8-zOz:Eux; See Paragraph 58).  The composition is created by providing a precursor composition comprising silicon nitride in addition to Al2O3, Eu2O3, SiO2, and SrCO3 (See Embodiment 1).  The mixture is then fired at a temperature between 1850-2300C for a period of 1-24 hours under a H2/N2 gas (See Paragraph 71).  This process creates the phosphor materials, which include the beta sialon material, which is a silicon nitride material of the beta structure (Si3N4) doped with (containing) Al, O and Eu.  The presence of such a material is shown in Embodiment 1 and Table 1. The fired material (containing silicon nitride that contains 

Kim teaches the use of a post-thermal treatment, but is silent as to what this process constitutes.  

However, Sakai also teaches the creation of phosphor material comprising beta sialon.  Sakai teaches that after the initial firing step, post thermal treatment may involve the heat treatment of the powder in the temperature range from 300-1000C.  Sakai teaches that by employing such a treatment the fluorescence intensity of the material can be enhanced by removing defects in the material (See Paragraph 35).  Those of ordinary skill in the art would have found it obvious to perform heat treatment such as that of Sakai on the material of Kim as both teachings are drawn to the creation of Silicon Oxynitride materials and would fall within the scope of the ”post-thermal” treatment taught by Kim.  Those of ordinary skill in the art would be motivated to perform a heat treatment post-firing, as Sakai teaches that it is capable of removing defects in the material and improving the luminescent properties of the phosphor.  

Kim in view of Sakai are silent regarding the heating of the solutions for cleaning.

However, Reiji also teaches the creation and washing (cleaning) of beta-sialon phosphors (See Paragraphs 33-42).  Reiji teaches that while the solutions may be provided as is at room temperature, the solutions may be optionally stirred and heated 


Regarding Claim 2: Kim teaches that the basic solution may be one of sodium hydroxide, potassium hydroxide or the like (See Paragraph 75).  

Regarding Claim 5:  Kim teaches that the acidic solution may contain nitric acid, sulfuric acid, hydrochloric acid, fluoric acids or mixtures thereof (See Paragraph 75). 

Regarding Claim 6:  Kim teaches that the contacting of the acidic or basic solution with the phosphor may be performed by adding the acidic or basic solution to the phosphor powder and stirring (mixing) (See Paragraph 74).

Regarding Claim 7:  Kim is silent in terms of the concentration of the basic substance used in the treatment process.

However, Kim does teach that the concentration of the acids used should be between 0.1 and 60%.  Those of ordinary skill in the art would have found it obvious to supply basic solutions and compositions having the same range of concentrations in order to perform the cleaning of the phosphor material.  The effectiveness of a basic or acidic solution to dissolve material is based on its concentration.  Those of ordinary skill would expect similar concentrations of basic or acidic compounds to provide for the desired effect of cleaning the phosphor. Thus is would have been obvious to use a concentration of 0.1-60 wt% of the basic substance in the solution based on the teachings of Kim.  This represents an overlapping range with the claimed range.  

Regarding Claim 8-9:  Kim teaches that upon completion of the treatment of the phosphor with a basic or acidic solution, the slurry is wet classified and filtered.  The wet classification, filtration, and drying of the slurry would remove the solvent entirely (rate of ~100%) (See Paragraph 76).  

Regarding Claim 11:  The heat treatment of the material includes said composition of formula Si6-zAlzN8-zOz:Eu, which is a europium containing compound.  Further clarification is necessary if the instant claim is meant to be drawn to providing an additional source of Eu other than the material being previously processed.

Regarding Claim 14:  The composition is created by providing a precursor composition comprising silicon nitride in addition to Al2O3, Eu2O3, SiO2, and SrCO3 (See Embodiment 1).  The material is then fired (heat treated) to provide the beta type sialon powder that is to be further heat treated.
 

Regarding Claim 15:  Kim teaches that after the initial firing the material, post thermal processes are performed from one to three times to improve the luminance of the phosphor.  Kim is silent as to what this process constitutes.  

However, Sakai also teaches the creation of phosphor material comprising beta sialon.  Sakai teaches that after the initial firing step, post thermal treatment may involve the heat treatment of the powder in the temperature range from 300-1000C in an atmosphere of nitrogen, argon, or hydrogen.  Sakai teaches that by employing such a treatment the fluorescence intensity of the material can be enhanced by removing defects in the material (See Paragraph 35).  It would have been obvious to those of ordinary skill in the art to perform the heat treatment of Sakai from two to three times and make use of a nitrogen atmosphere for the heat treatment process. The use of a 

Regarding Claim 16:  The composition according to Kim includes a phosphor of formula Si6-zAlzN8-zOz, wherein z is from 0 to 1 (See Paragraph 58).  The phosphor may include a rare earth element selected from a group including Eu (See Paragraph 65 and Embodiment 1).  Thus the phosphor may be expressed as Si-6-zAlzN8-zOz:Eu 0<z<1, which falls within the claimed range.

Regarding Claim 17-18:  Kim teaches that the material may be washed using water, acidic solutions, and basic solutions.  Kim makes obvious the washing of the material with solutions of various natures in order to remove different impurities.  Kim teaches that after the washing with an acidic or basic medium, the material is cleansed (washed) with DI water.  Water is a neutral liquid medium (See Paragraph 76).

Regarding Claim 19:  Kim teaches that each washing step can be performed for from 1 to 10 hours, falling within the claimed range (See Paragraph 74).

Claim 1-2, 5-9, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in US20110234118 in view of Emoto in US20130300014 and Reiji in JP2014-197635.

Regarding Claim 1:  Kim teaches a method for producing a composite phosphor comprising a beta sialon fluorescent material (Si6-zAlzN8-zOz:Eux; See Paragraph 58).  The composition is created by providing a precursor composition comprising silicon nitride in addition to Al2O3, Eu2O3, SiO2, and SrCO3 (See Embodiment 1).  The mixture is then fired at a temperature between 1850-2300C for a period of 1-24 hours under a H2/N2 gas (See Paragraph 71).  This process creates the phosphor materials, which include the beta sialon material, which is a silicon nitride material of the beta structure (Si3N4) doped with (containing) Al, O and Eu.  The presence of such a material is shown in Embodiment 1 and Table 1. The fired material (containing silicon nitride that contains aluminum, oxygen atoms, and europium) then undergoes a post-thermal treating process to improve luminescence.   Kim teaches that this post-thermal treatment may be performed from one to three times to improve luminescence.  Kim teaches that the post-thermally treated material may then be crushed and undergo post processing.  Post processing (washing) may make use of a variety of solvents capable of removing impurities such as extra glass, phases, a non-reacted metal material or the like in order to improve the properties of the phosphor (See Paragraph 74).  Kim teaches that the post processing may make use of both acidic and basic solutions for the removal of various impurities (See Paragraph 75).  As this is the case, it would have been obvious to wash (contact) the material of Kim with both a basic substance and an acidic substance in order to remove impurities.  Those of ordinary skill in the art would have found it obvious to wash the material of Kim with acidic and basic substances in any order as the individual washing steps are intended to remove differing impurities.  As this is the case, it would have been obvious to provide the solution containing basic 

Kim teaches the use of a post-thermal treatment, but is silent as to what this process constitutes.  

However, Emoto also teaches the creation of phosphor material comprising beta sialon.  Emoto teaches that after the initial firing (calcination) step, post thermal treatment may involve annealing the powder in the temperature range from 1200-1600C.  Emoto teaches that by employing such a treatment the fluorescence intensity of the material can be enhanced by removing defects in the material and increasing its crystallinity (See Paragraph 19).  Those of ordinary skill in the art would have found it obvious to perform an annealing treatment such as that of Emoto on the material of Kim as both teachings are drawn to the creation of Silicon Oxynitride materials and would fall within the scope of the ”post-thermal” treatment taught by Kim.  Those of ordinary skill in the art would be motivated to perform an annealing treatment post-firing, as Emoto teaches that it is capable of removing defects in the material and improving  the crystallinity and luminescent properties of the phosphor.  

Kim in view of Emoto are silent regarding the heating of the solutions for cleaning.




Regarding Claim 2: Kim teaches that the basic solution may be one of sodium hydroxide, potassium hydroxide or the like (See Paragraph 75).  

Regarding Claim 5:  Kim teaches that the acidic solution may contain nitric acid, sulfuric acid, hydrochloric acid, fluoric acids or mixtures thereof (See Paragraph 75). 

Regarding Claim 6:  Kim teaches that the contacting of the acidic or basic solution with the phosphor may be performed by adding the acidic or basic solution to the phosphor powder and stirring (mixing) (See Paragraph 74).

Regarding Claim 7:  Kim is silent in terms of the concentration of the basic substance used in the treatment process.

However, Kim does teach that the concentration of the acids used should be between 0.1 and 60%.  Those of ordinary skill in the art would have found it obvious to supply basic solutions and compositions having the same range of concentrations in order to perform the cleaning of the phosphor material.  The effectiveness of a basic or acidic solution to dissolve material is based on its concentration.  Those of ordinary skill would expect similar concentrations of basic or acidic compounds to provide for the desired effect of cleaning the phosphor. Thus is would have been obvious to use a concentration of 0.1-60 wt% of the basic substance in the solution based on the teachings of Kim.  This represents an overlapping range with the claimed range.  

Regarding Claim 8-9:  Kim teaches that upon completion of the treatment of the phosphor with a basic or acidic solution, the slurry is wet classified and filtered.  The wet 

Regarding Claim 11:  The heat treatment of the material includes said composition of formula Si6-zAlzN8-zOz:Eu, which is a europium containing compound.  Further clarification is necessary if the instant claim is meant to be drawn to providing an additional source of Eu other than the material being previously processed.

Regarding Claim 12-13:  Emoto teaches that the heat treatment (annealing) of the material may occur in a temperature range from 1200-1600C for a time period of from 1-24 hrs (See Paragraph 17).  Emoto teaches that the gas used may be a reducing gas mixed with an inert gas chosen from group 18 of the periodic table.  Group 18 gases are commonly referred to as ‘rare gases’.  Rare gases include argon and helium, which are both taught by Emoto at paragraph 21.

Regarding Claim 14:  The composition is created by providing a precursor composition comprising silicon nitride in addition to Al2O3, Eu2O3, SiO2, and SrCO3 (See Embodiment 1).  The material is then fired (heat treated) to provide the beta type sialon powder that is to be further heat treated.
 
Regarding Claim 16:  The composition according to Kim includes a phosphor of formula Si6-zAlzN8-zOz, wherein z is from 0 to 1 (See Paragraph 58).  The phosphor may include a rare earth element selected from a group including Eu (See Paragraph 65 and -6-zAlzN8-zOz:Eu 0<z<1, which falls within the claimed range.

Regarding Claim 17-18:  Kim teaches that the material may be washed using water, acidic solutions, and basic solutions.  Kim makes obvious the washing of the material with solutions of various natures in order to remove different impurities.  Kim teaches that after the washing with an acidic or basic medium, the material is cleansed (washed) with DI water.  Water is a neutral liquid medium (See Paragraph 76).

Regarding Claim 19:  Kim teaches that each washing step can be performed for from 1 to 10 hours, falling within the claimed range (See Paragraph 74).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sakai and Reiji as applied to claim 1 above, and further in view of Repsher in US3023340.

Kim in view of Sakai and Reiji teach the creation and cleaning of a beta-sialon phosphor according to claim 1, wherein the phosphor may be cleaned in a plurality of cleaning steps using acidic, basic and neutral solutions (See above).

Kim in view of Sakai are silent regarding the amount of basic substance relative to the phosphor in such a cleaning.

.

Response to Arguments
Applicant's arguments filed 7/2/21 have been fully considered but they are not persuasive.  Applicant argues that the amended features of contacting the phosphor with a basic substance at a temperature between 50-650C in a first and second contacting step, wherein the second step is at a temperature within the range that is higher than the first.  The process of contacting the material at a first temperature and .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Matthew E. Hoban/Primary Examiner, Art Unit 1734